Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 19  
	The claim recites that the apparatus is a component separate from the mobile communications device and from a mobile communication device protective case, but it is unclear whether this recitation structurally requires a mobile communications device and/or protective case, or if it is merely functional. For clarity, the phrase “attached via the adhesive layer to the mobile communications device or to a mobile communications device protective case” is not clearly functional, but the phrasing is awkward and might be taken to structurally require only one of the mobile communications device or the protective case (i.e. attached to one or the other indicates that only one is necessary), and also “being a component separate from the mobile communications device or from a mobile communication device protective case” does not appear to structurally require either part. Additionally, it is unclear whether the claim recitation should be taken to require that the apparatus not constitute a case or if it 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 21  
It recites the limitation "the protective backing".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of Examination on the merits, Examiner takes claim 21 to depend from claim 20 in order to provide the proper antecedent basis.
With Respect to Claims 20-22
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2018/0020791 to Cole (Cole) in view of U.S. Patent #10,383,416 to Hynecek (Hynecek) and U.S. Patent #5,060,835 to Payne (Payne), either alone or also in view of U.S. Patent #4,449,654 to Cappis (Cappis).
With Respect to Claim 1  
Cole discloses an apparatus for carrying objects with a mobile communications device, the apparatus comprising: a protective case (20) adapted to receive a mobile communications device, the protective case formed from any suitable material including leather or plastic; the protective case includes one or more rings (30), each ring adapted to receive a clasp (capable of this use, and/or see 74 which are clasps, noting the clasps are only functionally recited), a carrying strap (76 and/or 76’) fastened to the protective case; but does not disclose the protective case formed from an elastomeric material that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, one or more elastic more loops disposed on and fastened to the carrying strap, the one or more elastic loops adapted to stretch to receive and conform to an elongated object via tension in the stretch material and hold the elongated object via tension in the stretch material in a fixed position with respect to the carrying strap, such that the elongated object contacts the carrying strap on one side and the one or more elastic loops on the opposite side. 
However, Hynecek discloses forming a similar protective case out of an elastomeric material (e.g. thermoplastic polyurethane and polycarbonate are both disclosed) that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, and that this may be in addition to leather (i.e. leather covers the elastomeric material).

It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hynecek, to use an elastomeric material that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, such as thermoplastic polyurethane or polycarbonate, in order to provide greater protection to a device in the case (i.e. forming the leather case out of leather covering a rigid material as taught by Hynecek). 
	It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Payne, to add one or more elastomeric loops as taught by Payne/as claimed to the carrying/belt strap of the combination in order to allow a user to carry a beverage container or similar object therein for hands free carrying as taught by Payne. 
	Alternately, to the degree that it could be argued that Payne’s loop might possibly arguably include a thinned portion between it and the belt as Payne does not explicitly detail 
With Respect to Claim 2  
The apparatus of claim 1, wherein the carrying strap is sufficient in length to loop from the hip of a user to the shoulder of the user (FIGS. 8A/B show at least approximately this sizing, indicating that it will serve this purpose with the user shown or a smaller user, and so it is capable of this use, particularly given the adjustable length of the strap 76; alternately modifying the size to fit a particular user as claimed constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A))).  
With Respect to Claim 3  
The apparatus of claim 1, wherein the protective case includes one or more pockets adapted to receive credit-card sized items (see e.g. [0024], [0030]).  
With Respect to Claim 10    
The apparatus of claim 1, wherein the carrying strap includes a first carrying strap end having a first clasp (74) adapted to be selectively fastened to the one or more rings (see e.g. FIG. 8B).  
With Respect to Claim 11  

With Respect to Claim 12  
The apparatus of claim 1, wherein the carrying strap is sufficient in length to form a loop from the hip of a user to the shoulder of the user thereby enabling the user to carry the apparatus, and any objects disposed therein, without having to hold the apparatus in a hand (FIGS. 8A/B show at least approximately this sizing, indicating that it will serve this purpose with the user shown or a smaller user, and so it is capable of this use, particularly given the adjustable length of the strap 76; alternately modifying the size to fit a particular user as claimed constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A))).  
With Respect to Claim 13  
The apparatus of claim 1, wherein the carrying strap is adjustable in length (via 78).  
With Respect to Claim 14  
The apparatus of claim 1, wherein the elongated object has a cross-section that is not flat or the elongated object is substantially cylindrical (per Payne).  
With Respect to Claim 18  
The apparatus of claim 1, further comprising a wrist strap (76’), the wrist strap having its ends connected together (see e.g. FIG. 2B, 6, showing the strap formed by two ends connected together at the clasp) to form a loop adapted to be worn around the wrist of a user.  
.
Claims 1-3, 9-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole), U.S. Patent #10,383,416 to Hynecek (Hynecek) and U.S. Patent #5,060,835 to Payne (Payne), either alone or also in view of U.S. Patent #4,449,654 to Cappis (Cappis).
With Respect to Claim 1  
Kim discloses an apparatus for carrying objects with a mobile communications device, the apparatus comprising: a protective case (100) adapted to receive a mobile communications device; but does not disclose the protective case formed from an elastomeric material that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, the protective case includes one or more rings, each ring adapted to receive a clasp, a carrying strap fastened to the protective case; and one or more elastic loops disposed on and fastened to the carrying strap, the one or more elastic loops adapted to stretch to receive and conform to an elongated object and hold the elongated object via tension in the stretch material in a fixed position with respect to the carrying strap, such that the elongated object contacts the carrying strap on one side and the one or more elastic loops on the opposite side.	
and a carrying strap (76 and/or 76’) fastened to the protective case.
Hynecek discloses forming a similar protective case out of an elastomeric material (e.g. thermoplastic polyurethane and polycarbonate are both disclosed) that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, and that this may be in addition to leather (i.e. leather covers the elastomeric material).
	Payne discloses forming a similar user worn strap used to attach a carrier to a user with one or more elastic loops (18 or 18 and 20) disposed on and fastened to the carrying strap, the one or more elastic loops adapted to stretch to receive and conform to an elongated object via tension in the stretch material and hold the elongated object via tension in the stretch material in a fixed position with respect to the carrying strap (it is clearly capable of this use, noting that this is how an elastic strap will operate, i.e. an appropriately sized and shaped object will stretch the strap loop and tension will hold it fixed in the strap loop), and apparently shows such that the elongated object contacts the carrying strap on one side and the one or more elastic loops on the opposite side (FIG. 2 apparently shows the loop 18 attached with ends on the belt such that there is a portion of the belt that contacts the bottle).
an elastomeric material that can absorb and dissipate energy from shocks and conforming to the shape of the mobile communications device, such as thermoplastic polyurethane or polycarbonate, in order to provide greater protection to a device in the case (i.e. forming the leather case out of leather covering a rigid material as taught by Hynecek). 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Cole, to add rings as taught by Cole to the Kim case and fasten a carrying strap as taught by Cole to the case using them, in order to allow additional versatility in handling/hanging/carrying/etc to the case as taught by Cole and/or for any other obvious benefits of such rings.
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Payne, to add one or more elastomeric loops as taught by Payne/as claimed to the carrying/belt strap of the combination in order to allow a user to carry a beverage container or similar object therein for hands free carrying as taught by Payne. 
	Alternately, to the degree that it could be argued that Payne’s loop may include a thinned portion between it and the belt and Payne does not explicitly detail the particulars of its connection, Cappis discloses forming a beverage bottle containing loop on a belt by attaching two ends of the strap to the belt, such that the bottle contacts the belt on one side and the loop on the opposite side, which provides sufficient motivation to form the loop of Payne/the combination in this fashion and so it would also have been obvious to one of ordinary skill in the art before the filing date of this application to form it in this fashion in order 
With Respect to Claims 2-3, 10-14, and 18   
	These claims are obvious over Kim or in view of Cole, Hynecek, Payne, and/or Cappis for similar reasons to their obviousness over the combination of Cole and Buettner, see the rejection of those claims above for details.
With Respect to Claim 4  
The apparatus of claim 3, further comprising a flap (noting 20) closeable over the one or more pockets (11, 12a and/or b, and/or 13).
Alternately, FIG. 7 or 8 shows one or more pockets (noting outer pocket shown receiving coins but unlabeled) with a closure mechanism (noting zipper). Examiner takes official notice that a flap closeable over a pocket is an art known substitute for a zipper closure. It would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the zipper with a closure flap in order to provide a faster and simpler closure, to provide greater protection against dust/dirt/etc getting into the pocket, to improve aesthetic appeal, and/or as a mere substitution of one art known closure mechanism for another.
With Respect to Claim 5  
The apparatus of claim 4, wherein the closeable flap in a closed configuration substantially covers the one or more pockets (i.e. when 10/20 are folded together in a closed configuration, the pockets are covered by 10 and/or 20).  
With Respect to Claim 6  
The apparatus of claim 4, and appears to show a snap fastener on an unlabelled short strap/flap on 20 (FIGS. 1-2 and 7-10) to secure the structure in a closed position, but does not 
	However, as Applicant has not objected the taking of official notice, it is taken as admitted prior art that it is known in the art to secure similar wallets/case structures closed using a flap with mating fasteners such as magnetic fasteners on the flap and the wallet/case in order to hold the wallet/case in the closed position.
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to form the wallet of the combination with a flap (such as the flap shown in FIGS. 1-2 and 7-10 but not described in the specification) with a magnetic fastener, in order to secure the wallet closed as is known in the art, as a mere selection of an art appropriate closure fastener or a mere substitution of one art known closure for another.
Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to use a magnetic fastener on the flap used to replace the zipper of the FIG. 7 or 8 embodiment, as a mere selection of an art appropriate fastener to secure the flap in the closed position.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole), U.S. Patent #10,383,416 to Hynecek (Hynecek) and U.S. Patent #5,060,835 to Payne (Payne), either alone or also in view of U.S. Patent #4,449,654 to Cappis (Cappis) as applied to claim 4 above, and further in view of U.S. Patent #2,575,030 to Smallman (Smallman).
With Respect to Claim 7  

However, Smallman discloses forming a similar wallet with a closeable flap (20 or 30) that includes a rigid protective member (25 or 35) around an outer edge of the closeable flap in order to help the wallet resist deformation and provide for better securement of objects in the wallet.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Smallman, to add a rigid protective member as taught by Smallman to the wallet/case of the combination, in order to help it resist damage/deformation and provide for better securement of objects in the wallet. It is Examiner’s position that the rigid protective member will also assist with opening the closeable flap at least as it will provide a stronger holding location for gripping the flap, and prevent deformation or damage that would interfere with opening it.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole), U.S. Patent #10,383,416 to Hynecek (Hynecek) and U.S. Patent #5,060,835 to Payne (Payne), either alone or also in view of U.S. Patent #4,449,654 to Cappis (Cappis) as applied to claim 4 above, and further in view of U.S. Patent #10,506,857 to Altschul (Altschul).
With Respect to Claim 8  
The apparatus of claim 4, wherein the wallet feature having a closable flap is affixed to the mobile communications device by way of an adhesive, but does not disclose wherein the wallet feature having a closeable flap is affixed to the protective case by way of an adhesive.  

	 It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Altschul, to attach a protective case containing a mobile communications device to the wallet of the combination using the adhesive instead of direct contact between the adhesive and the device, in order to obtain the benefits of a given protective case in addition to the benefits of the wallet of the combination, and/or as a mere substitution of one art known device fastening method for another (i.e. it merely substitutes direct attachment to the device for attachment to a case holding the device, both of which Altschul demonstrates are known in the art/art known substitute fastening methods/mechanisms).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over either U.S. Patent Publication #2018/0020791 to Cole (Cole) in view of U.S. Patent #10,383,416 to Hynecek (Hynecek) and U.S. Patent #5,060,835 to Payne (Payne), either alone or also in view of U.S. Patent #4,449,654 to Cappis (Cappis) or over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole), U.S. Patent #10,383,416 to Hynecek (Hynecek) and U.S. Patent #5,060,835 to Payne (Payne), either alone or also in view of U.S. Patent #4,449,654 to Cappis (Cappis) as applied to claim 1 above, and further in view of U.S. Patent Publication #2008/0296325 to Tepper (Tepper).
With Respect to Claim 16  
The apparatus of claim 1, but does not disclose wherein a grip is disposed on the carrying strap within each loop.

  It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Teper, to add a grip/non-slip strip (16) as taught by Tepper, in order to better secure a beverage holder or other object tin position and avoid slippage.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole), either alone or further in view of U.S. Patent #10,506,857 to Altschul (Altschul).
With Respect to Claim 19  
Kim discloses an apparatus for carrying objects with a mobile communications device comprising: one or more pockets (12a/b/c) adapted to receive credit-card sized items;  - 12 -Attorney Docket No. CM120USa closeable flap (10); and an adhesive layer (21 or the adhesive thereon), the apparatus being a component separate from the mobile communications device and from a mobile communication device protective case and attached via the adhesive layer to the mobile communications device or to a mobile communications device protective case (the apparatus is separate from the mobile communications device and also separate from a mobile communications device protective case such as a slip on skin or the like protective cover commonly used on electronic devices, and is attached via the adhesive layer to the mobile communications device); but does not disclose one or more rings, each ring adapted to receive a clasp from a carrying strap.  
	However, Cole discloses forming a similar electronic device carrying case including credit card-sized holding pockets similar to Kim, and the use of one or more rings (30) adapted to 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Cole, to add rings as taught by Cole to the Kim case, in order to allow additional versatility in handling/hanging/carrying/etc to the case as taught by Cole and/or for any other obvious benefits of such rings.
	Alternately, as to the apparatus being a component separate from the mobile communications device and from a mobile communication device protective case and attached via the adhesive layer to the mobile communications device or to a mobile communications device protective case, Altschul discloses using adhesive to attach a pocket/wallet structure that is a component separate from the mobile communications device and from a mobile communication device protective case either directly to a mobile device or to a protective case covering the mobile device.
	 It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Altschul, to attach a protective case containing a mobile communications device to the wallet of the combination using the adhesive instead of direct contact between the adhesive and the device, in order to obtain the benefits of a given protective case in addition to the benefits of the wallet of the combination, and/or as a mere substitution of one art known device fastening method for another (i.e. it merely substitutes direct attachment to the device for attachment to a case holding the device, both of which Altschul demonstrates are known in the art/art known substitute fastening methods/mechanisms).

With Respect to Claim 20  
The apparatus of claim 19, further comprising a protective backing (release paper 25) disposed on the adhesive layer to preserve and maintain the adhesive properties of the adhesive layer until the apparatus is applied by a user to a phone device or protective case for a phone device (it is Examiner’s position that this is what is meant by “to be released in use”, and is a common function of backing paper/release paper and so a person of ordinary skill in the art would understand its function or alternately renders such obvious as such protective backing materials are well known in the art).  
With Respect to Claim 22  
The apparatus of claim 19, where the adhesive layer is disposed on a portion of the apparatus in a position that is suited for affixing the apparatus to a phone device or protective case for a phone device by way of the adhesive layer without inhibiting the ability of the closeable flap to be selectively opened and closed (see e.g. FIG. 3, [0038]).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2015/0230570 to Kim (Kim) in view of U.S. Patent Publication #2018/0020791 to Cole (Cole) and U.S. Patent #10,506,857 to Altschul (Altschul).
With Respect to Claims 20 and 21  
As to claim 21, Kim in view of Cole, either alone or also in view of Altschul discloses the apparatus of claim 19, but does not disclose further comprising a tab to facilitate the removal of the protective backing, wherein a portion of the tab disposed between the adhesive layer and the protective backing.  

	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Altschul, to add a tab (902) as taught by Altschul to the release paper of the combination, in order to assist in removing the release paper for use as taught by Altschul.
	As to claim 20, this combination is presented as an alternative rejection of that claim, noting that Altschul provides details of the purpose of such release papers as is well known in the art and thus evidence that the release paper serves this purpose or that it is obvious to have it do so.
Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are either not persuasive or are moot in view of the new ground(s) of rejection.
In response to Applicant’s arguments that forming the case from an elastomeric material would not provide a waterproof enclosure that can float, no explanation or detail as to how this is the case is provided, or how using such material is inconsistent with a waterproof floating case. Examiner maintains that cole discloses leather, plastic, and other materials, including thermoplastic polyurethane which is the material used by the invention and is elastomeric, and to the degree that elastomers/thermoplastic polyurethane can be manufactured with varying properties, Hynecek explicitly discloses thermoplastic polyurethane with the particular properties disclosed and claimed by Applicant. As such, elastomeric materials are clearly suitable for the structure of Cole, and Applicant’s arguments are therefore not persuasive.
In response to Applicant’s argument that Cole teaches away from adding a storage loop on a carrying strap, t is noted that according to MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.”  Further, in MPEP 2141.02 VI, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed,” which indicates that to show that a reference teaches away, there must be a showing that the reference criticizes, discredits, or otherwise discourages the solution claimed.  MPEP 2145 D provides more information on teaching away.  In summary, Applicant has not made a proper showing of teaching away at least in this instance, as no evidence has been shown that the solution claimed has been in any way criticized, discredited, or otherwise discouraged. Specifically, Cole does not mention carrying anything on its strap, and so does not disparage such additions; additionally, Cole’s disclosure of the benefit of waterproofing to protect certain types of items does not indicate that it would be undesirable to store other types of objects (e.g. beverage bottles which are themselves generally waterproof) on a strap. 
Examiner notes various arguments specific to Buettner or Henry, which are moot in view of the new art used to teach the loops as claimed, and so those arguments will not be further addressed at this time. However, the mere lack of detailed response to such moot argument should not be considered agreement or acquiescence with such.
In response to Applicant’s arguments with respect to claim 19 and the amended claim language, specifically that the apparatus of Kim including the pockets and closeable flap are part of the protective case, Examiner respectfully disagrees that Kim does not meet the indefinite claim language, particularly in view of Altschul. For example, Kim is a separate apparatus from the mobile phone which attaches directly to the mobile phone and is capable of attachment to an appropriate mobile phone protective case that is separate from the apparatus. Alternately, Altschul provides attaching a similar wallet apparatus to a mobile phone protective case instead of directly to a mobile phone, the protective case being separate from the wallet apparatus, which provides sufficient motivation to have an additional protective case separate from the wallet of Kim (which could be considered a protective case as it falls within the ambit of that term, but the claim language does not preclude the apparatus also serving as a protective case).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734